DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (U.S. Pub. No. 2002/0124294 A1; hereinafter known as “McKenzie”), in view of Greene et al. (U.S. Pub. No. 2007/0135777 A1; hereinafter known as “Greene”).
Regarding claim 1, McKenzie discloses an apparatus for providing a dual therapy (Abstract; Figs. 1-4), comprising: a garment comprising a torso portion and a pair of leg portions (Fig. 4; [0032]-[0033]) and a portable drinking apparatus operatively attached to the garment, wherein the portable drinking apparatus comprises a pouch 20 having a liquid reservoir 16 inserted therein and a drinking tube 18 having a first end in fluid communication with the liquid reservoir and a second end having a mouth operated valve 32 ([0013]; [0025]-[0027]; [0033]).  McKenzie fails to disclose that at least one of the torso portion and the leg portions comprises a compartment, wherein the compartment comprises a therapeutic element selected from the group consisting of an herb, an essential oil, and combinations thereof.  Greene discloses a similar therapeutic apparatus (Abstract; Figs. 1, 2, 5) comprising a garment comprising a portion that comprises a compartment, wherein the compartment comprises a therapeutic element selected from the group consisting of an herb, an essential oil, and combinations thereof, in order to provide health and comfort treatments ([0003]-[0004]; [0006]; [0010]-[0011]; [0045]-[0046]; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 
Regarding claim 2, the combination of McKenzie and Greene discloses the invention as claimed, see rejection supra, and Greene further discloses that the compartment is configured to allow two-way air flow so that a discharge of herbal aroma can be released ([0003]; [0046]; [0064]).
Regarding claim 3, the combination of McKenzie and Greene discloses the invention as claimed, see rejection supra, and Greene further discloses that the therapeutic element is a herb selected from the group consisting of bergamot, clary sage, cypress, eucalyptus, fennel, geranium, ginger, helichrysum, jasmine, lavender, lemon, lemongrass, mandarin, neroli, patchouli, peppermint, chamomile, rose, rosemary, sandalwood, tea tree, vetiver, ylang-ylang, and combinations thereof ([0049]; [0059]; e.g., ginger, chamomile, lavender, teas).
Regarding claim 4, the combination of McKenzie and Greene discloses the invention as claimed, see rejection supra, and Greene further discloses that the therapeutic element comprises a combination of a herb and an essential oil ([0004]; [0011]; [0049]).
Regarding claim 6, the combination of McKenzie and Greene discloses the invention as claimed, see rejection supra, and Greene further discloses that the compartment comprises a surface formed from a meshed fabric material, the meshed fabric material configured for direct contact with a wearer’s skin (Fig. 3; [0012]; [0046]; [0055]; claim 27). 

Regarding claim 20, the combination of McKenzie and Greene discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the treating step occurs for about two hours to about 16 hours.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McKenzie and Greene with the recited treatment time because this could have been discovered through routine experimentation.  The garments taught by McKenzie and Green are capable of and suited for normal use and daily wear, which would overlap with the claimed time range, and so it would have been routine experimentation/optimization to determine the recited hourly range.  Further, the present application does not teach that the recited hourly range is critical.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie and Green as applied to claim 4 above, and further in view of Assaad (U.S. No. 7,887,853 B1).  The combination of McKenzie and Greene discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the combination comprises a herb selected from the group consisting of rosemary, peppermint, lemongrass, and combinations thereof, and an essential oil comprising rosemary oil.  .

Allowable Subject Matter
Claims 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such a dual therapy apparatus wherein a torso portion and two leg portions each comprise a compartment with the recited therapeutically effective amounts of rosemary/peppermint/lemongrass and rosemary/peppermint oil, in conjunction with the recited portable drinking apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lindsay (U.S. Pub. No. 2020/0197298 A1), Clark (U.S. Pub. No. 2018/0028776 A1), Davis et al. (U.S. Pub. No. 2005/0246813 A1), and Chou (U.S. Pub. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THADDEUS B COX/Primary Examiner, Art Unit 3791